Citation Nr: 0734125	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  07-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from May 11, 2006, to May 
26, 2006.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 determination by the Department of 
Veterans Affairs (VA) Central Arkansas Healthcare System in 
Little Rock, Arkansas.

The Board is remanding this case to the Veterans Health 
Administration (VHA) for further development and 
consideration.


REMAND

On May 9, 2006, the veteran was admitted to the emergency 
room of Baptist Health Medical Center after he was discovered 
suffering from dehydration with uncontrolled diabetes, acute 
renal failure, urinary tract infection, and sepsis.  
His condition stabilized the following day, although he 
remained hospitalized at that facility until May 26, 2006.

In a July 2006 determination, the Central Arkansas Veterans 
Healthcare System approved reimbursement for the veteran's 
unauthorized medical expenses from May 9, 2006, to May 10, 
2006, since the treatment he received on those initial two 
days was found to be for a medical emergency of such nature 
that delay would have been hazardous to his life or health.  
See 38 U.S.C.A. § 1728(a).  But since his condition had 
stabilized by May 11, 2006, with VA medical facilities 
feasibly available in the area where he could have been 
transferred for any necessary additional treatment and 
follow-up care, reimbursement of the additional expenses he 
incurred during the remainder of his stay at the Baptist 
Health Medical Center from May 11, 2006, until May 26, 2006 
was denied.

In August 2006, in response to that determination, the 
veteran, through his designated attorney, submitted a notice 
of disagreement (NOD) to initiate an appeal for payment of 
the remaining expenses.  However, instead of providing him a 
statement of the case (SOC), it appears a SOC was issued to 
the treating hospital, Baptist Health Medical Center, which 
had not filed a NOD.

Baptist Health Medical Center did file a substantive appeal 
(VA Form 9), however, in response to the SOC - the final 
step in perfecting an appeal to the Board.  See 38 C.F.R. 
§ 20.200 (2007).

Since the veteran was never provided a SOC, or apparently an 
opportunity to file a VA Form 9 or equivalent statement in 
response, it remains unclear whether he or Baptist Health 
Medical Center is the appellant having standing to contest 
the claim at issue.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2007); see also Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board is concurrently issuing a remand under separate 
cover to Baptist Health Medical Center apprising that 
facility of these procedural due process problems insofar as 
who is the proper appellant with standing and giving the 
Central Arkansas Veterans Healthcare System - as the agency 
of original jurisdiction, an opportunity to clarify this.

The veteran will only be recognized as the appellant, with 
standing, if it is determined that he perfected an appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a NOD, SOC 
and VA Form 9, the Board is not required, and in fact, has no 
authority, to decide the claim).

Accordingly, this case is REMANDED for the following action:

Send the veteran a SOC addressing the 
issue of whether he is entitled to 
payment or reimbursement of the 
unauthorized private medical expenses he 
incurred from May 11, 2006, to May 26, 
2006, at Baptist Health Medical Center.  
Give him an opportunity to perfect 
an appeal of this claim by, in response 
to the SOC, submitting a timely 
substantive appeal (VA Form 9 or 
equivalent statement).  Only if he 
perfects a timely appeal will he be an 
appellant with standing to contest this 
clam.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



